Citation Nr: 0523167	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-27 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
post-operative repair of left inguinal hernia.

2.  Entitlement to service connection for a heart condition, 
to include coronary artery disease and status post coronary 
artery bypass graft (heart condition), including as secondary 
to service-connected post-operative repair of left inguinal 
hernia.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	John C. Joplin, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
February 1946, including naval service in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the veteran's claims of 
service connection for erectile dysfunction, a heart 
condition and entitlement to a TDIU rating.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In April 2005, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Veterans Law Judge at the local VA regional 
office.  At the hearing, the Veteran's Law Judge held the 
record open for 60 days in order to allow the veteran time to 
submit additional evidence.  Additional evidence was 
submitted within the allotted time period, accompanied by a 
waiver of RO consideration.  The Board will consider this 
evidence in adjudicating this appeal.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran's erectile dysfunction was not present in 
service and is not related to an in-service disease or 
injury, or a service-connected disorder.

2.  The veteran's heart condition was not present in service 
and is not related to an in-service disease or injury, or a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  Erectile dysfunction was not incurred in or aggravated by 
active service; nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2004).

2.  A heart condition was not incurred in or aggravated by 
active service; nor is it proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in a letter dated in August 
2002, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) related to his 
claims of service connection for a heart condition and his 
claim of entitlement to a TDIU rating.  By way of this 
letter, the veteran was furnished notice of the types of 
evidence needed in order to substantiate his claims, as well 
as the types of evidence VA would assist him in obtaining.  
With respect to his service connection claims, the veteran 
was informed of his responsibility to identify, or submit 
directly to VA medical evidence that shows a currently 
disability, evidence of a disease or injury in service, and 
medical evidence of a link between his current disability and 
service.  With respect to his claim of entitlement to a TDIU 
rating, the veteran was informed that he needed to identify 
or submit medical evidence of permanent and total disability.  
The veteran was informed that this evidence could consist of 
medical records or medical opinions, and he was invited to 
send information describing additional evidence or the 
evidence itself to VA at an address provided.

By way of a September rating decision, an August 2003 
Statement of the Case, and a December 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the denial of his claims.  These 
documents, as well as the RO's letters, also specifically 
informed the veteran of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
veteran's behalf.

In the present case, the Board notes that the RO's August 
2002 VCAA letter to the veteran mentioned only his claim of 
entitlement to service connection for a heart condition and 
his TDIU claim.  The veteran's claim of entitlement to 
service connection for erectile dysfunction was not 
specifically addressed in this letter.  A review of the 
record, however, makes clear that the veteran was informed of 
the requirements of the VCAA in other documents forwarded to 
the veteran in connection with his claim, including, the 
August 2003 Statement of the Case and the December 2004 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  There is therefore no 
prejudice to the veteran in the failure to specifically 
mention this claim in the August 2002 letter.   To decide the 
appeal on these facts would not be prejudicial error to the 
veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the appellant's service 
medical records, post-service VA and private medical 
treatment records, a VA examination in connection with his 
claim of service connection for erectile dysfunction, the 
veteran's testimony before the RO and before the Board, and 
statements submitted by the veteran and his representative in 
support of his claims.  In this regard, the Board notes that 
during the April 2005 hearing before the Board, the veteran 
and his representative stated that the veteran had no 
additional evidence to submit related to his heart claim.  
With respect to this claim of entitlement to service 
connection for erectile dysfunction, the Board held the 
record open for 60 days so that the veteran could obtain and 
submit additional evidence.  No additional evidence with 
respect this claim was submitted.  In this case, the Board 
finds that VA undertook reasonable development with respect 
to the veteran's claim and further development is not 
warranted.  

Here, the Board notes that the veteran has not been afforded 
a VA examination in order to address the etiology of his 
present heart condition.  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent, and the veteran is required to show some causal 
connection between his disability and his military service.  
Wells v. Principi, 326 F.3d 1381, 1338 (Fed. Cir. 2003).  A 
disability alone is not enough.  Id.  

In this case, while the medical evidence does indicate that 
the veteran has a heart condition, the record does not 
contain any indication that this condition is related to the 
veteran's active duty service or a service-connected 
disability.  There is no evidence of a heart condition in 
service and the veteran's post service records indicate no 
link between his condition and his time in the service or a 
service-connected disability, specifically his left inguinal 
hernia repair.  Indeed, the record shows no complaints of or 
treatment for a heart condition until 1993, well after 
service.  38 C.F.R. § 3.159(c)(4) (2002); see also Wells v. 
Principi, 326 F.3d 1381 (2003); Charles v. Principi, 16 Vet. 
App. 375 (2002).  The Board therefore concludes that a VA 
examination of the veteran is not necessary in this case.

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, 
including heart disease, a presumption of service connection 
arises if the disease is manifested to a degree of 10 percent 
within a year following discharge from service.  38 C.F.R. 
§ 3.307, 3.309.

Further, service connection may be granted for disability 
proximately due to or the result of a service-connected 
disability and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  In determining whether 
service connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court 
has declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

A.  Erectile dysfunction.

In this case, it is clear that the veteran has been diagnosed 
with erectile dysfunction.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
his current condition had its onset during service, or 
whether this condition is secondary to the veteran's service-
connected post-operative repair of left inguinal hernia.  

The service medical records in this case show no complaints 
or treatment related to erectile dysfunction in service.  And 
there is no evidence of any such disability within one year 
of service.  Rather, the record indicates that the veteran 
stated that he began experiencing his current condition 
sometime in the early 1980s, well over 25 years after 
service.   In addition, the veteran's post service medical 
records from the Biloxi, Mississippi, VA Medical Center and 
from Gulfport Memorial Hospital are negative for any 
complaint or treatment of erectile or sexual dysfunction.  In 
his testimony before the Board in April 2005, the veteran 
explained that he did not seek treatment for this condition 
in part due to his embarrassment over the issue.

In June 2003, the veteran was afforded a formal VA 
examination in connection with his claim.  The examiner 
reviewed the veteran's claims file and noted that the veteran 
had undergone inguinal hernia repair in 1949.  The veteran is 
service-connected for post-operative repair of left inguinal 
hernia.  The examiner indicated that the veteran reported no 
difficulty achieving and maintaining erections until 
approximately 20 years prior to the examination, and that 
since that time he has had increasing difficulty.  The 
veteran also explained that he was still able to achieve an 
occasional partial erection, but that these do not last a 
sufficient period of time.  The examiner also noted that the 
veteran claimed to have normal libido and the ability to have 
sexual intercourse, although "not very often."  After 
examining the veteran, the examiner diagnosed the veteran 
with benign prostatic hypertrophy and erectile dysfunction.  
With respect to the question of nexus to service or a 
service-connected disability, the examiner stated "[t]he 
patient is claiming erectile dysfunction as a result of a 
repair to the left inguinal hernia that was performed in 
08/49.  However, he reports his difficulties with erectile 
dysfunction to not begin until approximately 20 years ago.  I 
again see no basis for the claim that the erectile 
dysfunction can be attributed to the service-connected left 
inguinal hernia repair for two reasons:  (1) There is a 
greater than 30-year time span between the time the hernia 
was repaired and the onset of the erectile dysfunction.  (2) 
There is no known connection between repair of inguinal 
hernias and the development of erectile dysfunction."

In light of the foregoing, the Board finds that the evidence 
of record is against a finding that the veteran's erectile 
dysfunction is related to a disease or injury in service.  
Here, the Board notes that there is no evidence in the record 
of any problems with erectile dysfunction until the early 
1980s, nearly 30 years after service.  And there is no 
evidence directly linking the veteran's condition with his 
active duty service.  

In addition, the evidence is against a finding that the 
veteran's erectile dysfunction is secondary to his service-
connected post-operative repair of left inguinal hernia.  On 
this point, the June 2003 VA Examiner specifically found no 
connection.

While the veteran may feel that his condition is related to 
his service-connected hernia repair, as a lay person the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Without medical evidence 
linking his erectile dysfunction with his active duty service 
or with his service-connected left inguinal hernia repair, 
there is no basis upon which to establish service connection.  
Service connection for erectile dysfunction must therefore be 
denied.  

B.  Heart Condition.

The veteran next requests service connection for a heart 
condition.  Here as well, it is clear that the veteran has 
been diagnosed with a heart condition, to include coronary 
artery disease, status post coronary artery bypass graft.  
The Board therefore will focus its discussion on evidence 
that concerns whether the veteran's heart condition had its 
onset during service, or whether this condition is secondary 
to the veteran's service-connected post-operative repair of 
left inguinal hernia.  

The service medical records in this case show no complaints 
or treatment related to a heart condition in service.  And 
there is no evidence of any such disability within one year 
of service.  The records related to the veteran's left 
inguinal hernia repair in 1949 indicate normal cardiac 
examination and no evidence or history of heart problems.  
His blood pressure at that time was 130/80.

The first diagnosis of coronary artery disease came in 1993, 
approximately 47 years after service and 44 years after his 
hernia repair.   In this regard, the Board notes that the 
veteran's treatment records from the Biloxi, Mississippi, VA 
Medical Center and Gulfport Memorial Hospital are negative 
for any abnormalities or complaints regarding his hernia 
repair.   And these records are also negative for any 
indication that the veteran's condition may be the result of 
a disease or injury in service or that his condition may be 
related to his 1949 left inguinal hernia repair.  These 
records do however note a long history of smoking and a 
significant family history of coronary artery disease.

Based on the evidence contained in the veteran's claims file, 
the record is against a finding that the veteran's heart 
condition is related to a disease or injury in service, or 
any service-connected disability.  Here, the Board notes that 
the veteran's heart condition was first diagnosed in 1993, 
approximately 47 years after his discharge from the service.  
And there is no evidence in the veteran's treatment records 
from the Biloxi VA Medical Center or the Gulfport Memorial 
Hospital to indicate any connection between his condition and 
his service or his asymptomatic hernia repair.  

While the veteran may feel that his condition is related to 
his service or his service-connected hernia repair, as a lay 
person the veteran is not competent to establish a medical 
diagnosis or show a medical etiology; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Without medical 
evidence linking his heart condition with his active duty 
service or with his service-connected left inguinal hernia 
repair, there is no basis upon which to establish service 
connection.  Service connection for a heart condition, to 
include coronary artery disease and status post coronary 
artery bypass graft, must therefore be denied.  

ORDER

1.  Service connection for erectile dysfunction is denied.

2.  Service connection for a heart condition, to include 
coronary artery disease and status post coronary artery 
bypass graft, is denied.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim of entitlement to a TDIU rating must 
be remanded for further action

Here, the Board observes that in August 2003, the RO granted 
service connection for bilateral hearing loss, evaluated as 
10 percent disabling, and granted service connection for a 
left ear condition, evaluated as noncompensable.  The veteran 
filed a timely Notice of Disagreement and the RO issued a 
Statement of the Case in December 2004, with an accompanying 
notice dated December 13, 2004.  The veteran's Substantive 
Appeal on Form 9 was received at the RO on February 16, 2005, 
too late to be considered timely filed.  These issues were 
therefore considered to be no longer before the Board.  In 
the April 2005 hearing before the Board, however, the veteran 
and his representative raised these issues and requested 
leave to file claims for an increased evaluation of the 
veteran's service-connected bilateral hearing loss and left 
ear disability.  To date, since these claims have been newly 
raised, neither claim has been considered by VA, and the 
Board notes that the determinations of the increased rating 
claims, may impact the veteran's TDIU claim.  If, for 
example, a single or combined 100 schedular evaluation 
resulted, the total rating issue will be rendered moot, 
effective the date of the 100 percent schedular evaluation.  
See Green v. West, 11 Vet. App. 472, 476 (1998), (citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 
6-99, 64 Fed. Reg. 52375 (1999).  As such, because the 
resolution of veteran's unadjudicated claims might 
potentially impact his TDIU claim, these claims are 
inextricably intertwined with the TDIU claim, and a Board 
decision on his TDIU claim at this time would be premature.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this matter is REMANDED to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the claims file that have 
treated him for hearing loss or left ear 
problems.  This should specifically 
include any records from the Biloxi, 
Mississippi, VA Medical Center, dated 
since April 2004.  The aid of the veteran 
in securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After obtaining and associating with 
the claims folder all available records 
received pursuant to paragraph 1, the RO 
should schedule the veteran for a VA 
audiological examination to determine the 
nature and severity of the veteran's 
service-connected bilateral hearing loss 
and residuals of left ear injury, 
perforated tympanic membrane.  The claims 
folder must be made available to the 
examiner for review for this study.  All 
indicated tests should be accomplished, 
and all clinical findings should be 
reported in detail, and the examiner 
should comment on the effect of the 
veteran's service-connected disabilities 
on his ability to be employed.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate these 
claims.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all issues and concerns that 
were noted in this REMAND.  If a 
determination is adverse to the veteran, 
the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


